Filed 10/15/13 P. v. Wilson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C072739

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM035612)

         v.

SOLOMON ALEXANDER WILSON,

                   Defendant and Appellant.




         On November 1, 2011, defendant Solomon Alexander Wilson and Veronica S.
took their six-month-old son to the hospital for a rash on his face. The baby’s face was
bright pink, irritated and swollen around his nose, mouth, and parts of both cheeks. His
left eye was red. The medical staff diagnosed the baby’s injury as second degree burns as
a result of a scald injury. Defendant lied to Veronica and the police about what had
occurred, claiming he thought it was a rash. Later, defendant claimed that he accidentally
splashed hot water onto the baby’s face while preparing a bottle. Medical staff believed
the baby would make a complete recovery and have no visible scar.




                                                             1
       Defendant pled no contest to felony child endangerment in exchange for dismissal
of a remaining count and another case (No. SCR87667) with a waiver pursuant to
People v. Harvey (1979) 25 Cal. 3d 754 and the prosecutor’s agreement not to file a
failure to appear charge or an on-bail enhancement. The trial court sentenced defendant
to state prison for four years.
       Defendant appeals. His request for a certificate of probable cause was denied.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief.
       Defendant filed a supplemental brief, asserting that evidence of his innocence was
not discovered until six months after his conviction. He claims the evidence of his
innocence was discovered in a police report which was relied upon by the probation
officer in preparing his report and by the parties and court for a factual basis for his plea.
Defendant states that he filed a petition for a writ of habeas corpus with this court, raising
ineffective assistance of counsel and abuse of discretion by the trial court.1
       “[A] guilty [or no contest] plea constitutes an admission of every element of the
offense charged and constitutes a conclusive admission of guilt. [Citation.] It waives a
trial and obviates the need for the prosecution to come forward with any evidence.
[Citations.] A guilty plea thus concedes that the prosecution possesses legally admissible
evidence sufficient to prove defendant’s guilt beyond a reasonable doubt. Accordingly, a
plea of guilty waives any right to raise questions regarding the evidence, including its
sufficiency or admissibility, and this is true whether or not the subsequent claim of



1      Defendant filed a petition for a writ of habeas corpus on June 28, 2013, and the
petition was denied. (In re Solomon Alexander Wilson (July 3, 2013, C074109).)

                                               2
evidentiary error is founded on constitutional violations. . . . [¶] A guilty plea also
waives any irregularity in the proceedings which would not preclude a conviction.
[Citation.] Thus irregularities which could be cured, or which would not preclude
subsequent proceedings to establish guilt, are waived and may not be asserted on appeal
after a guilty plea. [Citation.] In other words, by pleading guilty the defendant admits
that he [or she] did that which he [or she] is accused of doing and he [or she] thereby
obviates the procedural necessity of establishing that he [or she] committed the crime
charged. In short, a guilty plea ‘admits all matters essential to the conviction.’ ”
(People v. Turner (1985) 171 Cal. App. 3d 116, 125-126, fn. omitted.) By entering a plea
of no contest, defendant has waived any and all claims challenging his guilt. Moreover,
in entering his plea, defendant waived his right to appeal other than sentencing error.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                    ROBIE          , J.



We concur:



      NICHOLSON           , Acting P. J.



      DUARTE           , J.




                                              3